Judge Hedrick
dissenting.
Since the appeal is clearly from an interlocutory order that does not, in my opinion, affect a substantial right within the meaning of Blackwelder v. Dept. of Human Resources, 60 N.C. App. 331, 299 S.E. 2d 777 (1983), I vote to dismiss the appeal. The fact that the parties are “bogged in a procedural morass” which the trial court has attempted to avoid by “reaching] a straightforward substantive result” is insufficient reason for this Court to exercise our discretion and pass on the merits of the case. I believe the potential harm of ruling on this fragmentary and premature appeal far outweighs the benefits to be gained by the appellate court’s attempts to “teach school” in this case.